DETAILED ACTION
1.	The following communication is in response to the IDS filed on 7-July-2021.  Claims 12-24 are currently allowed in the application.  Claims 1-11 are canceled.  
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Reasons for Allowance
2.1	The present invention relates to a system for the supraregional 5 operation of a vehicle.  In order to achieve saving effects when approving vehicles,15 it often makes sense to use different software in the16 departure country than in the destination country. For this17 purpose, when traveling or moving across a border18 (transition), the vehicle controller has to be reconfigured19 during the journey, that is to say corresponding software20 for the vehicle controller has to be exchanged. In the time21 during which the reconfiguration takes place, essential22 vehicle functions must remain available if these are23 necessary for crossing a border.  In known vehicles, required reconfigurations when crossing25 a border are performed while stationary.  The invention provides a safe moving transition from the first region to the9 second region for the vehicle10 using a minimum functionality of the control device. On11 account of the defined change of the functionality of the12 second control apparatuses, this is able to be performed13 without jeopardizing safe operation of the vehicle during14 the transition, with operation of the first control15 apparatuses and of the first vehicle bus at the same time16 being maintained.  In each case, independent functionality is thereby18 provided for the vehicle in the individual regions, such19 that, when a change of region is detected and triggered or20 detected and verified, the functionality is changed for the21 respective country.

2.2	The 7-July-2021 IDS introduces a reference (WO 2012/149761 A1) which was cited in a 

2.3	Claims 12-24 of the present invention are considered allowable, since the WO 2012/149761 A1 reference does not disclose the specific arrangement of elements in the same combination specified in independent claims 12 and 21 for a system for a supraregional operation of a vehicle, specifically including: 
(Claim 1)  	“a control device; 
said control device being configured for connection to a first vehicle bus, and wherein a defined number of first control apparatuses are connectable to the first vehicle bus; and 
said control device being configured for connection to a second vehicle bus, and wherein a defined number of second control apparatuses are connectable to the second vehicle bus;
said control device being configured to provide a defined minimum functionality during a rolling cross-over of the vehicle from a defined first region to a defined second region by maintaining an operation of the first control apparatuses and of the first vehicle bus; [The WO reference does not maintain at least a minimum functionality with operation of the CTCS-2 level and the CTCS-3 level 15at the same time.]
said control device being configured to change a functionality for the second control apparatuses during the rolling cross-over from the defined first region to the defined second region; and 
said device being configured to control a coordination of a change of the functionality of the second control apparatuses.”

Response Guidelines
3.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

3.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661